Citation Nr: 0630710	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-08 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50-percent 
disabling.  

2.  Entitlement to service connection for heart disease 
secondary to the PTSD.  

3.  Entitlement to service connection for hypertension 
secondary to the PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971 and from February 1974 to February 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in January 2005 via the Appeals Management Center 
(AMC) in Washington, DC.

In August 2005, through his representative, the veteran 
withdrew his request for a personal hearing.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by impaired impulse 
control, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships; 
these symptoms cause occupational and social impairment with 
deficiencies in most areas.

2.  Competent medical evidence does not show the veteran's 
heart disease was caused or aggravated by his service-
connected PTSD.  

3.  Competent medical evidence also does not show the 
veteran's hypertension was caused or aggravated by his 
service-connected PTSD.  




CONCLUSIONS OF LAW

1.  The schedular criteria are met for a higher 70 percent 
rating for the PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The veteran's heart disease is not proximately due to or 
the result of his 
service-connected PTSD.  38 C.F.R. § 3.310 (2005).

3.  The veteran's hypertension also is not proximately due to 
or the result of his service-connected PTSD.  38 C.F.R. § 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186- 87 (2002).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  



The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this particular case at hand, the veteran was provided 
VCAA notice in December 2002, after the initial adjudication 
of his claims in the July 2002 rating decision at issue.  [A 
development letter was earlier sent in December 2001, prior 
to adjudicating the claims, but that prior letter did not 
address all of the VCAA's notice requirements.]  In any 
event, in Pelegrini II the Court clarified that in these type 
situations, where the veteran did not receive content-
complying VCAA notice until after the initial adjudication of 
his claims, in other words it was post-decisional, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received content-complying VCAA notice such that 
he is not prejudiced.  The Court more recently addressed what 
must occur when there are these type timing errors in 
provision of the VCAA notice, to avoid unduly prejudicing the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, after sending the veteran content-complying VCAA 
notice, the RO readjudicated his claims and sent him 
Supplemental Statements of the Case (SSOCs) in June 2004 and 
March 2006.  He was provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the notice.  His representative submitted written 
argument on his behalf in June 2006.  Therefore, there is no 
prejudice to the veteran because his claims were 
readjudicated by the RO (AMC) after appropriate VCAA notice 
was provided.

The December 2002 VCAA letter summarized the evidence needed 
to substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the December 2002 letter 
stated:  "[i]f there are private medical records that would 
support your claim, you can complete the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you.  You can get these records yourself and send 
them to us."  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence that was pertinent to his claims, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In the present appeal, one of the veteran's claims 
(concerning his PTSD) is for a higher rating for an already 
established service-connected disability, whereas his other 
remaining claims (for heart disease and hypertension) are for 
secondary service connection.  He was provided notice of the 
type of evidence necessary to establish a higher rating for 
the PTSD, and secondary service connection for the heart 
disease and hypertension, as well as effective dates for 
these disabilities in the event his claims are granted.  He 
received this disability rating and effective date Dingess 
information in a March 2006 letter.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
veteran's service medical records (SMRs), VA medical records, 
Social Security Administration (SSA) records, and reports of 
VA examinations addressing the severity of his PTSD and the 
etiology of his heart disease and hypertension - the 
dispositive issues.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  He has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  He has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).

Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50-percent disabling.  

Pertinent laws and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Specific rating criteria

The veteran's PTSD is rated 50-percent disabling under 
Diagnostic Code 9411.  Under this code, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.



A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning (GAF)

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the 
DSM-IV, for rating purposes].



Analysis

Service connection for PTSD was granted in a March 1999 RO 
decision.  A 50 percent rating was assigned.  The veteran 
filed a claim for a higher rating in September 2001.

The Board has reviewed the evidence of record and the 
pertinent rating criteria.  Although many of the symptoms 
displayed by the veteran, as reflected in the medical 
findings of record, are no more than moderate in degree, the 
Board believes nonetheless that the totality of the evidence 
- including the most recent GAF score, strongly suggests his 
PTSD is more severe than reflected by his current 50 percent 
rating.  His symptoms are more commensurate with a 70 percent 
rating, so this rating must be assigned.  See 38 C.F.R. § 4.7 
(2005).

On VA examination in March 2004, the veteran reported that he 
was then currently unemployed.  He stated that he had been 
married twice and that both marriages ended in divorce.  He 
indicated that his ex-wives had problems with his quick 
temper and explosive outbursts.  At the time, he was living 
by himself and had a tendency to be reclusive and avoided 
interacting with other people.  In fact, he was planning to 
live in his camper in a state park for a couple of months.  

Objective mental status examination revealed the veteran was 
quite jumpy and nervous, uptight initially.  He was very 
guarded and initially had a hard time giving out any 
information.  As soon as he talked about his experiences in 
Vietnam, he simply broke down and cried.  He had a hard time 
regaining his composure.  He had poor impulse control and 
increased psychomotor activity with pressured speech.  He was 
otherwise in good touch with reality, showing no signs of 
delusional ideas or thought disorder.  His tolerance for 
noise and interacting with people was so poor that he had a 
tendency to seclude himself.  His affect was constricted and 
depressed.  His mood was low.  He did not verbalize any 
suicidal or homicidal ideation, although he was afraid of 
acting out and hurting other people given his impaired 
impulse control.  

Cognitive functioning examination revealed the veteran was 
constantly hypervigilant and easily became excitable and 
irritable.  Otherwise, he was oriented to time, place and 
person.  His memory was intact.  His sleeping pattern was 
impaired; he slept fitfully with nightmares.  Judgment was 
fair.  The diagnosis was PTSD.  A GAF score of 50 was 
assigned.  The examiner indicated that, given the veteran's 
current physical and mental condition, it was unlikely he 
would be able to regain any gainful employment.

On VA psychiatric evaluation in December 2004, the veteran 
reported symptoms of nightmares, persistent intrusive 
thoughts, mood swings, increased isolation and flashbacks 
once or twice a month.  He rated his mood as 5 out of 10, 
with 10 being the best.  Mental status examination revealed 
that his appearance was casual.  He was cooperative, but 
guarded.  His affect was constricted and blunt and his mood 
was anxious.  His speech was normal, although delayed.  There 
were no hallucinations or delusions reported and he had no 
suicidal or homicidal ideations.  He was oriented in all 
spheres.  His memory was intact.  Judgment and insight 
were intact.  The GAF score was 55.  

The most recent VA psychiatric examination was conducted in 
September 2005.  The veteran indicated he was still 
unemployed.  He said he was supposed to work for a state park 
the prior summer - from May to September, but quit in July 
because of trouble getting along with his supervisor.  He 
indicated that he had recently been prescribed Prozac to 
alleviate his anxiety and depression.  

Objective mental status examination revealed the veteran was 
quiet and tense.  He was unkempt, slovenly dressed and 
unshaven.  He was cooperative in responding to questions, but 
remained constantly hyperguarded and hypervigilant.  While 
talking about his experiences in Vietnam, he had a hard time 
controlling his composure, easily becoming sentimental and 
choked.  His capacity for impulse control and angry outbursts 
appeared to be compromised.  He showed increased psychomotor 
activity and became easily aroused and stunned.  Instead of 
interacting with others he preferred to be left alone; not 
getting into arguments with others.  


He showed no signs of any delusional ideas or thought 
disorder.  He had a very poor tolerance for crowds and noise.  
His social life was constricted to the point that he was 
practically housebound.  His affect was quite flat and 
depressed and his mood was low.  He denied any suicidal or 
homicidal ideation.  

Cognitive functioning examination revealed the veteran's 
sensorium was clearly intact.  He was oriented in all 
spheres.  Remote and recent memory was intact.  He had 
trouble sleeping at night, sleeping fitfully 2-3 hours a 
night.  He often awoke with nightmares and bad dreams.  
Judgment was marginally fair.  The diagnosis was PTSD.  The 
GAF score was 45.

The Board finds that the symptomatology described above is 
consistent with some of the criteria for a 70 percent rating.  
Specifically, the evidence confirms the veteran has impaired 
impulse control.  In addition, the September 2005 VA examiner 
described the veteran as "unkempt, slovenly dressed and 
unshaven," indicating he was neglecting his personal 
appearance and hygiene.  Also, the fact that he was unable to 
continue working at a summer job because of his inability to 
get along with his supervisor suggests he has difficulties in 
adapting to stressful situations.  The record also shows he 
has an inability to establish and maintain relationships.  He 
has been divorced twice due to the severity of his PTSD 
symptoms.  He also reported that he preferred to avoid crowds 
and other people and spent a lot of time alone.  Indeed, he 
said his social life was constricted to such an extent that 
he was practically housebound.  

The most recent, September 2005, VA examiner assigned a GAF 
score of only 45, indicating the veteran has "serious" PTSD 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).



There are no objective clinical indications of suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; and spatial disorientation.  But not all of the 
symptoms listed for a higher 70 percent rating need to be 
shown.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(the specified factors for each incremental rating are 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme).

In short, the Board finds that the impact of the veteran's 
PTSD on his social and occupational functioning is sufficient 
to approximate the degree of impairment contemplated by a 
higher 70 percent rating.  According to the medical evidence, 
his PTSD symptomatology appears to color all aspects of his 
life.  Thus, even though all of the criteria for this higher 
rating have not been met, there are sufficient symptoms 
clinically evident showing severe functional impairment due 
primarily to impaired impulse control (such as unprovoked 
irritability with periods of violence), neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  To this extent, the appeal is 
granted.

The Board also has considered whether an even higher rating 
is warranted.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated).  But the evidence, as a whole, does 
not support assigning the maximum 100 percent disability 
rating.

Specifically, the evidence does not show gross impairment in 
thought processes or communication, or memory loss for names 
of close relatives, own occupation or own name.  The report 
of the March 2004 VA examination indicates the veteran was in 
"good touch with reality, showing no signs of delusional 
ideas or thought disorder" and was oriented to time, place 
and person.  The December 2004 evaluation likewise revealed 
no evidence of hallucinations or delusions.


The veteran's remote and recent memory was intact and he was 
oriented in all spheres (to time, place, person and 
situation).  Essentially identical findings were reported 
during his most recent VA examination in September 2005.  
None of the evaluations even remotely suggest he is unable to 
perform the activities of daily living.

The March 2004 VA examiner concluded the veteran was 
unemployable due to a combination of his physical problems 
and psychiatric diagnoses, not solely as a result of his 
PTSD.  And there is other probative evidence of record 
concerning this, as well.  An SSA disability determination 
and transmittal form dated in January 2002 reflects a primary 
diagnosis of status post myocardial infarction (i.e., heart 
attack).  There is no secondary diagnosis, including PTSD.  
So it cannot be said the veteran is unemployable if only the 
impairment attributable to his PTSD is considered.  There 
apparently are other, physical, disabilities that are bigger 
factors in his inability to work.

The evidence also does not disclose the impairment of thought 
processes required for a 100 percent rating, and the veteran 
himself does not appear to contend that his thought processes 
are impaired to this extreme.  Accordingly, the Board finds 
that a 100 percent rating is not warranted.

Entitlement to service connection for heart disease and 
hypertension secondary to the PTSD.

Pertinent laws and regulations

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
As well, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  See also Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the issue 
of secondary service connection.  They maintained his claimed 
conditions are due to his service-connected PTSD.  There is 
no indication in the file they are claiming the heart disease 
and hypertension are directly related to service (as opposed 
to secondary to the PTSD).  See the veteran's September 2001 
claim (VA Form 21-4138) and August 2002 notice of 
disagreement (NOD).  This also is not otherwise suggested by 
the relevant evidence for consideration.  So the Board will 
limit the analysis of these claims to secondary service 
connection.

With respect to element (1), current disability, the medical 
evidence of record reflects a long history of cardiovascular 
disease and hypertension.  The September2005 VA examination 
resulted in a diagnosis of arteriosclerotic heart disease 
with a history of myocardial infarction and coronary artery 
disease bypass graft and hypertension.  Therefore, element 
(1) has been satisfied as to both claims.

With respect to element (2), medical nexus, the record on 
appeal contains two medical opinions addressing whether the 
veteran's claimed disabilities are secondary to his service-
connected PTSD - namely a September 2005 VA psychiatric 
examination (by Dr. A.C.) and a September 2005 
VA cardiovascular examination (by Dr. W.T.), with addendums 
dated in November 2005 and February 2006.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).



During the September 2005 VA psychiatric examination, Dr. 
A.C. noted the veteran's father had a heart attack at age 60.  
Following psychiatric evaluation, Dr. A.C. opined:

With regard to the question as to whether 
the current claim for heart condition is 
secondary to [the veteran's] service-
connected PTSD since the family doesn't 
have history of heart condition.  However 
because of his excitability and nervous 
condition from the PTSD, it is my opinion 
that the heart condition is at least as 
likely as not caused by the PTSD.  The 
second question, current claim 
hypertension is secondary to service-
connected PTSD.  It is my opinion that 
hypertension is at least as likely as not 
a result of the PTSD.  

In contrast, Dr. W.T., following a September 2005 VA 
cardiovascular examination, concluded it was not at all 
likely the veteran's PTSD caused his coronary artery problem 
or hypertension.  Dr. W.T. noted that the time interval 
between the onset of the PTSD and the claimed conditions was 
20 years.  In a November 2005 addendum, Dr. W.T. reiterated 
that coronary artery disease and hypertension were discovered 
in 2001, over 25 years after the veteran left service.  Dr. 
W.T. listed as risk factors for the veteran's heart disease 
and hypertension the fact that he smoked marijuana and that, 
as noted by Dr. A.C., the veteran's father also had suffered 
a myocardial infarction (heart attack) at the age of 60.  So 
there is a family history of this disease.  Dr. W.T. 
acknowledged that when one is upset and anxious, 
blood pressure and pulse can elevate, so it was possible 
there was some aggravation of the veteran's coronary artery 
disease and hypertension caused by the PTSD.  Dr. W.T. 
reiterated, however, that the PTSD was not the cause of the 
coronary artery disease and hypertension.



And in another addendum in February 2006, Dr. W.T. clarified 
that, if there was any aggravation of the heart disease and 
hypertension by the PTSD, it would have been only temporary 
and should have gone away when the veteran quieted down.  Dr. 
W.T. stated the PTSD would not chronically aggravate the 
angina and hypertension.  He indicated that "[t]hings would 
return to their usual state when [the veteran] was not 
agitated.  It would be a short[-]time problem when he was 
aggravated enough to cause the problems."  

The Board finds Dr. W.T.'s opinion is more probative than Dr. 
A.C.'s to the contrary.  While Dr. A.C. specifically noted 
the veteran's father also had suffered a heart attack at age 
60, the rationale for Dr. A.C.'s opinion that the veteran's 
heart condition and hypertension were caused by the PTSD was 
that his family did not have a history of a heart condition 
- when, in actuality, it clearly does, even by Dr. A.C.'s 
earlier admission of this.  So this is patently incorrect, 
and this basically was the only rationale for his conclusion.  
As Dr. A.C.'s opinion was based on an inaccurate factual 
premise (as documented even by him personally), the probative 
value of the opinion correspondingly declines significantly.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

In addition, Dr. A.C. specializes in psychiatry, germane to 
the diagnosis and causes of the PTSD, not cardiovascular 
disorders such as heart disease and hypertension.  The Board 
looks at factors such as the health care provider's knowledge 
and skill in analyzing the medical data.  See Guerrieri, 
supra; see also Black v. Brown, 10 Vet. App. 279, 284 (1997) 
(an opinion may decline in probative value, even where the 
statement comes from someone with medical training, 
if the medical issue requires special, esoteric knowledge).



In comparison, Dr. W.T.'s specialized medical background 
renders him more competent to offer an opinion regarding the 
etiology of the claimed heart disease and hypertension.  Dr. 
W.T. also better discussed the rationale for his opinion that 
the veteran's heart disease and hypertension were not caused 
by his PTSD, citing for example the length of time, over 25 
years, between the onset of the PTSD and the initial 
development of the heart disease and hypertension.  Dr. W.T. 
even noted the veteran's other risk factors for developing 
heart disease and hypertension, his chronic smoking and 
family history.  For these reasons and bases, the Board 
places greater weight of probative value on the opinion of 
Dr. W.T.  

To the extent the veteran, himself, has attempted to relate 
his heart disease and hypertension to his service-connected 
PTSD, his lay opinion is entitled to no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions concerning causation).

Turning to the corollary issue of possible aggravation, Dr. 
W.T. makes clear that the veteran's PTSD did not (and does 
not) chronically aggravate his heart disease and 
hypertension, but only possibly - at best, causes a 
temporary exacerbation of the attendant symptoms on a 
periodic basis at the time when he is upset.  Dr. W.T. 
specifically stated the veteran's conditions return to their 
usual state when he is not agitated.  Given Dr. W.T.'s 
statements, and supporting rationale, the Board finds there 
is no additional chronic impairment resulting from the 
service-connected PTSD for which compensation may be paid.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  The veteran 
shall only be compensated for the degree of disability 
over and above that existing prior to the aggravation.  Id. 
at 448.  Since his conditions return to their normal state 
when the stimuli are removed, there is no additional degree 
of disability - certainly not chronic, caused by the 
aggravation.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for heart disease and 
hypertension on a secondary basis.  The benefits sought 
on appeal are accordingly denied.


ORDER

A higher 70 percent rating, but no greater, is granted for 
the PTSD, subject to the applicable laws and regulations 
concerning the payment of VA compensation.

The claim for service connection for heart disease secondary 
to the PTSD is denied.  

The claim for service connection for hypertension secondary 
to the PTSD also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


